NO. 07-10-0082-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                 FEBRUARY 25, 2011

                         ______________________________


                     RACHAEL SANDERS AKA RACHAEL SMITH,

                                                            Appellant

                                           v.

                               THE STATE OF TEXAS,

                                                     Appellee
                        _______________________________

            FROM THE 47TH DISTRICT COURT OF RANDALL COUNTY;

                NO. 16646-A; HON. RICHARD DAMBOLD, PRESIDING
                        ______________________________

                              Memorandum Opinion
                         ______________________________

Before QUINN, C.J., and CAMBPELL and HANCOCK, JJ.

      Rachael Sanders a/k/a Rachael Smith (appellant) appeals an order adjudicating

her guilty of burglary of a habitation. Through two issues, she contends that the trial

court 1) erred in admitting a videotape and 2) abused its discretion in adjudicating her

guilty. We affirm.
      Appellant was initially placed on deferred adjudication probation, and the State

subsequently moved to have her adjudicated guilty of burglary of a habitation. In its

motion, the State alleged appellant had violated her conditions of probation by

committing a new offense, which offense consisted of using a debit card that was not

hers without permission of the owner. As previously mentioned, appellant questions the

admission into evidence of a Walmart surveillance video (and still pictures taken

therefrom) depicting her and her daughter using a debit card to complete a sales

transaction. No one disputes that the debit card belonged to Darlene Nunn or that it

was used, without Nunn’s permission, to make purchases at various Walmart stores.

According to appellant, the video and pictures were inadmissible because the Walmart

employee who authenticated them did not personally witness the events memorialized

on them. We disagree.

      Rule 901 of the Texas Rules of Evidence describes the threshold for

authenticating evidence. TEX. R. EVID. 901; Angleton v. State, 971 S.W.2d 65, 67 (Tex.

Crim. App. 1998). This threshold “is satisfied by evidence sufficient to support a finding

that the matter in question is what its proponent claims.” TEX. R. EVID. 901(a). And,

whether the trial court erred in concluding that the threshold was met depends upon

whether it abused its discretion. Angleton v. State, 971 S.W.2d at 67.

      Here, the sponsoring witness, Ballesteros, was shown to be an asset protection

coordinator for Walmart. She testified that she knew how to operate the surveillance

equipment and described how it records “live” the transactions occurring at the cash

registers. She further stated that the data garnered from the cameras is “pull[ed] into

our data and that data gets burned onto . . . our hard drive.” That she knew how to



                                            2
download the video of a particular transaction was also mentioned. So too did she say

that she reviewed the video in question as well as the “cameras and the angles that

appear on [the] video,” that “they accurately depict[ed] what occur[red] during the time

frames,” and that there were no “breaks or skips in the videos as [she] watched . . . .”

Moreover, Ballesteros knew what frames to download from the information captured via

the surveillance system by reviewing the “ticket from [the] transaction.”      That this

information was enough to enable a trial court to find the video to be what its proponent

claimed it to be (a video copy of events captured by Walmart’s surveillance system) falls

within the zone of reasonable disagreement. Therefore, we conclude that the trial court

did not abuse its discretion in admitting it and overrule the issue. See Page v. State,

125 S.W.3d 640, 648-49 (Tex. App.–Houston [1st Dist.] 2003, pet. ref'd) (finding

sufficient evidence of authentication where the sponsoring witness explained how the

store’s digital camera system worked, testified that he obtained the recorded images

from the system shortly after the robbery there at issue, reviewed the recording with the

police, copied the recording onto a videotape, gave the videotape to the officers, viewed

the videotape before trial, and concluded that it had not been altered).      And since

appellant’s second issue was dependent upon our sustaining her first, we overrule it as

well.

        Accordingly, we affirm the judgment of the trial court.



                                                  Brian Quinn
                                                  Chief Justice

Do not publish.




                                              3